Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Species Election
This application contains claims directed to the following patentably distinct species for a rapid assay for cellular fibronectin.  For initial prosecution on the merits, Applicant must select a single anti-c-Fn antibody (P4F6, P3A3, P1H1, 19B12-3H5, IST-9, or FN-3E2) and a single reference epitope (SEQ ID NO: 1, 2, 3, or 4) that the selected anti-c-Fn antibody species binds in the assay of the claimed invention. Applicant must further specify if (1) the antibody or antigen-binding fragment thereof is bound to magnetic particles and the reference epitope is labeled, OR (2) if the reference epitope is bound to magnetic particles and the antibody or antigen-binding fragment thereof is labeled in the assay of the claimed invention. Additionally, Applicant must specify if the test subject has 1) a neurological disease, 2) a cardiovascular disease, or 3) is a candidate for anti-coagulant therapy per claim 23. If the test subject has a neurological disease, Applicant must select one type of neurological disease a) Parkinson’s disease or b) Alzheimer’s disease. Lastly, Applicant must indicate if the selected anti-c-Fn antibody possess the properties recited in claims 37 and 38.  
The species are independent or distinct because each anti-c-Fn antibody has a unique amino acid composition and thus differ from each other in terms structure, function, and/or chemical and physical properties (e.g. binding affinity). Further, each anti-c-Fn antibody can have a different target epitope in the EDA region of cellular fibronectin, and each epitope also has a unique amino acid composition. Cardiovascular and neurological diseases affect different organ systems with cardiovascular diseases affecting the heart and blood vessels and neurological diseases affecting the brain, nerves, and spinal cord. Lastly, Alzheimer’s and Parkinson’s disease differ from each other in terms of pathophysiology and etiology. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 23 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644